
	
		I
		112th CONGRESS
		1st Session
		H. R. 2145
		IN THE HOUSE OF REPRESENTATIVES
		
			June 7, 2011
			Mr. Scott of South
			 Carolina (for himself, Mr. Duncan of
			 South Carolina, Mr. Broun of
			 Georgia, Mr. Culberson,
			 Mrs. Lummis,
			 Mr. Lamborn,
			 Mr. Olson,
			 Mr. Franks of Arizona,
			 Mr. Pearce,
			 Mr. King of Iowa,
			 Mr. McHenry,
			 Mr. Paul, Mr. Neugebauer, Mr.
			 Ross of Florida, Mr.
			 Farenthold, Mr. Austin Scott of
			 Georgia, and Mrs. Ellmers)
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 5, United States Code, to provide that
		  agencies may not deduct labor organization dues from the pay of Federal
		  employees, and for other purposes.
	
	
		1.Labor organization dues not
			 deductible from pay
			(a)In
			 generalChapter 71 of title
			 5, United States Code, is amended by striking section 7115 and inserting the
			 following:
				
					7115.Labor
				organization dues not deductible from pay
						(a)In
				generalAn agency may not
				deduct any amount from the pay of an employee for the dues of a labor
				organization.
						(b)RestrictionAppropriated funds may not be used to pay
				an employee who makes deductions described in subsection (a).
						(c)DefinitionFor purposes of this section, the term
				agency means—
							(1)an Executive
				agency (as defined in section 105), the United States Postal Service, and the
				Postal Regulatory Commission;
							(2)an office, agency, or other establishment
				in the legislative branch;
							(3)an office, agency, or other establishment
				in the judicial branch; and
							(4)the government of the District of
				Columbia.
							.
			(b)Postal Service
			 amendmentSection 1205 of title 39, United States Code, is
			 repealed.
			(c)Clerical
			 amendmentThe table of sections at the beginning of chapter 71 of
			 title 5, United States Code, is amended by striking the item relating to
			 section 7115 and inserting the following:
				
					
						7115. Labor organization dues not
				deductible from
				pay.
					
					.
			2.Effective dates;
			 transition provisions
			(a)Effective
			 dateThe amendments made by
			 this Act shall take effect on the date of enactment of this Act.
			(b)Transition
			 provisions
				(1)Current
			 deductions for dues of an exclusive representativeNothing
			 in this Act shall, in the case of an assignment received before the date of
			 enactment of this Act under subsection (a) of section 7115 of title 5, United
			 States Code (as then in effect), cause the termination of such assignment
			 before—
					(A)the date on which such assignment is
			 revoked, in accordance with the last sentence of such subsection (a) (as last
			 in effect before such date of enactment); or
					(B)if earlier, the date determined under
			 paragraph (1) or (2) of subsection (b) of such section 7115 (as last in effect
			 before such date of enactment).
					(2)Current
			 deductions for dues of other labor organizationsNothing in this Act shall, in the case of a
			 voluntary allotment made before the date of enactment of this Act under
			 subsection (c) of section 7115 of title 5, United States Code (as then in
			 effect), cause the termination of such allotment before the date on which the
			 underlying agreement (under authority of which such allotment is being made)
			 ceases to have effect, whether by reason of section 7115(c)(2)(B) of such title
			 5 (as last in effect before such date of enactment) or otherwise.
				(3)Current
			 deductions for dues of a labor organization from Postal Service
			 employeesNothing in this Act
			 shall, in the case of a written assignment received before the date of
			 enactment of this Act under section 1205 of title 39, United States Code (as
			 then in effect), cause the termination of such assignment before the date on
			 which such assignment—
					(A)is revoked in
			 accordance with such section (as last in effect before such date of enactment);
			 or
					(B)otherwise
			 expires.
					(c)Nonrenewability
				(1)In
			 generalAn agreement between an agency and a labor organization,
			 entered into before the date of enactment of this Act under subsection (a) or
			 (c) of section 7115 of such title 5 (as then in effect), shall not, to the
			 extent that it relates to deductions for the payment of dues of such labor
			 organization, be subject to renewal or extension.
				(2)Postal
			 ServiceA written assignment
			 received by the United States Postal Service under section 1205 of title 39,
			 United States Code (as then in effect) or an agreement between the United
			 States Postal Service and any organization of employees in effect pursuant to
			 1205(b) of such title (as then in effect), shall not, to the extent that it
			 relates to deductions for the payment of dues of such organization, be subject
			 to renewal or extension.
				(d)DefinitionsFor
			 purposes of this section, the terms agency, exclusive
			 representative, and labor organization have the respective
			 meanings given such terms in section 7103 of title 5, United States
			 Code.
			
